ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that RAYMOND H. LEAHY, formerly of SEA GIRT, who was admitted to the bar of this State in 1959 and who was suspended from practice for a period of one year on August 1, 1988, and who remains suspended at this time, be disbarred for practicing law while under suspension, in violation of RPC 5.5(a) and RPC 8.4(a) and (c), for the knowing misappropriation of funds belonging to former clients in violation of RPC 1.15(a) and (b) and RPC 8.4(a) and (c), and for failing to answer a complaint and to cooperate with a special ethics master in violation of RPC 8.1(b);
*216And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that RAYMOND H. LEAHY be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that RAYMOND H. LEAHY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RAYMOND H. LE-AHY, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that RAYMOND H. LEAHY comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that RAYMOND H. LEAHY reimburse the Ethics Financial Committee for appropriate administrative costs; and it is further
ORDERED that the Office of Attorney Ethics shall cause this Order to be published in the Asbury Park Press.